Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,136,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  The application are claiming common subject matter, as follows: 

Claims of Instant Application
Claims of U.S. Application 11,136,057
Claim 1:  A vehicle steering wheel comprising:
a rim;
a plurality of presence sensors, each presence sensor arranged on the rim to define a corresponding detection zone among a plurality of discrete detection zones, and to detect proximity and/or contact between a user and the detection zone, and
an outer sheath covering the plurality of presence sensors,
wherein the plurality of presence sensors is mounted on a common support, the common support and the presence sensors forming a detection layer comprising the common support, formed by an electric insulator, supporting on a first surface the presence sensors, and supporting on a second surface at least one electrical conductor film or fabric, and
wherein the plurality of presence sensors includes:
a first presence sensor arranged on the rim to detect at least one of user proximity and user contact at a first detection zone of the rim; and

a second presence sensor arranged on the rim to detect at least one of user proximity and user contact at a second detection zone of the rim.
Claim 1: A vehicle steering wheel comprising: 
a rim; 
a plurality of presence sensors, each one arranged so as to define, on the rim, a detection zone among a plurality of discrete detection zones, and to detect proximity and/or contact between a user's limb and the detection zone, and 
an outer sheath covering the plurality of presence sensors, 
wherein the plurality of presence sensors is mounted on a common support, the common support, and the presence sensors forming a detection layer comprising the common support, formed by an electric insulator, supporting, on a first surface, the presence sensors, and supporting, on a second surface, at least one electrical earth conductor film or fabric, 
wherein the detection layer comprises:
an electrical earth conductor film or fabric for the plurality of presence sensors, and wherein the plurality of presence sensors includes: 
a first presence arranged so as to detect at least one of proximity and a contact between a user's limb and a first detection zone arranged on an inner portion of the rim; 
a second presence sensor arranged so as to detect at least one of proximity and a contact between a user's limb and a second detection zone arranged on a first half of an outer portion of the rim, and 
a third presence sensor arranged so as to detect at least one of proximity and a contact between a user's limb and a third detection zone arranged on a second half of an outer portion of the rim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable Van’tZelfde et al. (U.S. 2014/0224040 A1) in view of Lisseman et al. (U.S. 2011/0240628 A1).
Regarding claim 1,  Van’tZelfde et al. disclose vehicle steering wheel comprising: a rim 26 [see par. 0046]; a plurality of presence sensors 50A-50F, each one arranged so as to define on the rim 26 (see Fig. 4A, par. 0048), a detection zone 1-4 of Fig. 2 [see par. 0049] among a plurality of discrete detection zones 1-4 (via inner region can include one or more sensor loops without being configured in a split zone configuration, see Fig 2A-2C, par. 0049), and to detect proximity and/or contact between a user and the detection zone (see par. 0052), and an outer sheath (via outer region as disclose in par. 0048 &  claim 20) covering the plurality of presence sensors 50C-50F wherein the plurality of presence sensors is mounted on a common support (see par. 0048, Fig. 2A), the support 40 and the presence sensors 50A-50F forming a detection layer 42 & 85 (a detection layer via layer 42 comprising an electrical earth conductor film or fabric via the layer 42 may be a film or sheet which is wrapped around the armature, such as leather, fabric, a polymer material as seen in par. 0073) comprising the support 40, formed by an electric insulator such as polyethylene via polyurethane foam (see par. 0070, support 40 is a hollow body, it may be filled with a sound-dampening material such as a polyurethane foam or other suitable material), supporting on a first surface including outer skin/sheath 42 of fabric (see par. 0073), the presence sensors 50 (or the sensor mat 51 can optionally be the sensor mat including a plurality of sensor loops e.g., sensor loops 50), and supporting on a second surface, at least one electrical earth conductor film via conductive lead 68, and wherein the detection layer 68 comprises an electrical earth conductor film 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for the plurality of presence sensors  and supporting on a second surface at least one electrical conductor film 68 (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21).
Van’tZelfde et al. fail to disclose wherein the plurality of presence sensors includes: a first presence sensor arranged so as to detect at least one user proximity and user contact at a first detection zone of the rim; a second presence sensor arranged so as to detect at least one of proximity and user  and contact at a second detection zone of the rim.
In related art, U.S. 2011/0240628 A1 to Lisseman et al. discloses that plurality of presence sensors  (see par. 0031 & claim 1) includes: a first presence sensor 50 (there are 4 sensor 50s imbedded into steering wheel 20 see par. 0035) arranged so as to detect at least one user proximity and user contact at a first detection zone (see Fig. 2) of the rim 26; a second presence sensor 50 arranged so as to detect at least one of proximity and user  and contact at a second detection zone of the rim (see par. 0035, wherein detecting zones 30-36 which proximate to sensor 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim taught by Van’tZelfde et al.  to be able to detect at least one user proximity and user contact at a detection zone of the rim as taught by Lisseman et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow for vehicle based warnings and inputs for other vehicle and steering wheel based systems (see Lisseman’s pars. 0005-0007).

    PNG
    media_image1.png
    276
    687
    media_image1.png
    Greyscale

As to claim 2, Van’tZelfde et al. disclose wherein the first detection zone is on a right side of the rim and the second detection zone is on a left side of the rim 26 (see pars. 0040 & 0042, wherein point of contact or detection zones could set the system to demand two contact points, such as contact points on the left hand side and the right hand side of the steering wheel/rim corresponding to contact points for each hand).
As to claim 3, Van’tZelfde et al. disclose a third presence sensor via sensor 50C arranged on the rim to detect at least one of user proximity and user contact at a second detection zone of the rim 26 (see pars. 0049-0050, wherein sensor loop 50A can define sensing zone 5.1. Sensor loop 50B can define sensing zone 5.2. Sensor loop 50C can define sensing zone 1. Sensor loop 50D can define sensing zone 2. Sensor loop 50E can define sensing zone 3. Sensor loop 50F can define sensing zone 4. As shown in FIG. 2A, the meeting point on the steering wheel 20 between sensing zone 1 and sensing zone 4 is labeled as reference character A-A' in the front and pattern views. Additionally, as shown in the pattern view of FIG. 2A, the inner region is configured in a split zone configuration where sensing zone 5 is split between zones 5.1 and 5.2).
As to claim 4, Van’tZelfde et al. disclose wherein the first detection zone is on a forward facing portion of a left side of the rim, the second detection zone is on a forward facing portion of a right side of the rim, and the third detection zone is on a rearwardly facing portion of the rim (see Fig. 4 & pars. 0055-0056, wherein detection zone is on a forward facing portion of a right side of the rim as seen in Fig. 4).
As to claim 5, Van’tZelfde et al. disclose wherein the first detection zone is on a rearwardly facing portion of a left side of the rim, the second detection zone is on a rearwardly facing portion of a right side of the rim, and the third detection zone is on a forwardly facing portion of the rim (see Fig. 4 & pars. 0055-0056, wherein rearwardly facing portion of a left side of the rim, the second detection zone is on a rearwardly facing portion of a right side of the rim as seen in Fig. 4) .
As to claim 6, Van’tZelfde et al. disclose wherein the detection layer 42 including layer 85 has an elongated form with first and second longitudinal edges (see pars. 0070 & 0073).
As to claim 7, Van’tZelfde et al. disclose wherein the plurality of presence sensors 50C-50F and the at least one electrical conductor film 68 has a connection portion arranged along one of the first and second longitudinal edges (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21).
As to claim 8, Van’tZelfde et al. disclose wherein each connection portion is positioned in a connection zone (see pars. 0049-0050, wherein Sensor loop 50B can define sensing zone 5.2. Sensor loop 50C can define sensing zone 1. Sensor loop 50D can define sensing zone 2. Sensor loop 50E can define sensing zone 3. Sensor loop 50F can define sensing zone 4. As shown in FIG. 2A, the meeting point on the steering wheel 20 between sensing zone 1 and sensing zone 4 is labeled as reference character A-A' in the front and pattern views. Additionally, as shown in the pattern view of FIG. 2A, the inner region is configured in a split zone configuration where sensing zone 5 is split between zones 5.1 and 5.2).
As to claim 9, Van’tZelfde et al. disclose wherein the connection zone via conductive lead 52 is positioned between the rim and at least one spoke of the steering wheel 20 (see par. 0056, wherein conductive lead 52 (i.e., the conductive lead of sensor loop 50A) is routed without extending into any portion of the sensing zones defined by sensor loops 50A', 50B, 50C. Optionally, conductive lead 52 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		September 26, 2022.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866